        Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 1 of 12



ROBERT B. OWENS (Bar No. 77671)                   ANDREW P. BRIDGES (CSB No. 122761)
rowens@ogrlaw.com                                 abridges@fenwick.com
OWENS & GACH RAY                                  MEGHAN E. FENZEL (CSB No. 324139)
10323 Santa Monica Blvd., Suite #102              mfenzel@fenwick.com
Los Angeles, CA 90025                             FENWICK & WEST LLP
Ph: (310) 553-6611                                801 California Street
Fax: (310) 954-9191                               Mountain View, CA 94041
                                                  Telephone:     650.988.8500
CRAIG S. HILLIARD                                 Facsimile:     650.938.5200
chilliard@stark-stark.com
STARK & STARK, P.C.                               ARMEN N. NERCESSIAN (CSB No. 284906)
993 Lenox Drive, Bldg. Two                        anercessian@fenwick.com
Lawrenceville, NJ 08648                           FENWICK & WEST LLP
Ph: (609) 895-7346                                555 California Street, 12th Floor
Fax: (609) 895-7395                               San Francisco, CA 94104
(PRO HAC VICE APPLICATION                         Telephone:     415.875.2300
GRANTED)                                          Facsimile:     415.281.1350

Attorneys for Plaintiffs                          Attorneys for Defendant
MON CHERI BRIDALS, LLC and                        CLOUDFLARE, INC.
MAGGIE SOTTERO DESIGNS, LLC

                               UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                 (SAN FRANCISCO DIVISION)

                                              Case No.: 19-cv-01356-VC
MON CHERI BRIDALS, LLC, et al.,
                                              JOINT CASE MANAGEMENT
                                              CONFERENCE STATEMENT
                 Plaintiffs,                  Date:        July 31, 2019
                                              Time:        10:00 a.m.
                                              Courtroom: 4
v.                                            The Honorable Vince Chhabria


CLOUDFLARE, INC., and DOES 1–500,
Inclusive,

                 Defendants.




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                         1                       Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 2 of 12




       The parties to the above-entitled action jointly submit this joint case management

statement & proposed order pursuant to the Standing Order for All Judges of the Northern

District of California dated November 1, 2018, Federal Rule of Civil Procedure 26(f), and Civil

Local Rule 16-9.

1. JURISDICTION & SERVICE

       Subject matter jurisdiction exists under 18 U.S.C. §§ 1331, 1338. The parties have no

dispute regarding personal jurisdiction or venue. The plaintiffs have not yet identified or served

the 500 Doe defendants.

2. FACTS
           a. Plaintiffs’ Statement of Facts

       Plaintiffs are designers and manufacturers of wedding gowns, prom dresses and other

formalwear. They own the copyrights in photographic images of their dress collections which

are used on their websites and in other marketing materials to sell their products. In exchange

for a fee, Cloudflare provides its content delivery network (CDN) service to websites which

illegally copy and use those images owned by plaintiffs to sell knockoff formalwear. In

providing that service, Cloudflare substantially assists its customers conduct their infringing

activities, by (among other things) enabling their customers’ websites to load faster for

consumers who visit those sites, and by masking the identities of their customers from detection

by copyright owners. Plaintiffs have transmitted scores of notices to Cloudflare, advising the

company of their ownership of copyrights in the images, and the precise URLs of the

infringements of those images on Cloudflare’s customers’ websites, yet Cloudflare takes no

action to terminate the services it provides to these known infringers, and fails to enforce its own

written anti-infringement policies.

           b. Cloudflare’s Statement of Facts

       In pursuit of its mission to help build a better Internet, Cloudflare is an Internet

infrastructure company that makes security and performance services available to a significant

percentage of the Internet, including more than 18 million Internet properties and 17% of the

 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                2                        Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 3 of 12




world's top 100,000 websites. Cloudflare’s services are the only widely-available services of its

type available to website operators at low or no cost, which can be essential for websites trying

to defend against things like widespread Distributed Denial of Service (“DDoS”) attacks.

       Cloudflare’s distributed global network of 180 data centers serve as a gatekeeper between

website hosts and the Internet users who seek visit those websites. Cloudflare’s network will

screen incoming requests for known or suspected cyberattacks, Cloudflare will also cache some

content from websites for a limited period to improve performance and efficiency. Importantly,

Cloudflare does not host the websites that use its services or alter the content that is delivered to

the website visitor, which appears exactly as it exists on the host. Even if Cloudflare were to

terminate its services, the content would still be available on the website host; the website will

simply be more susceptible to cyberattack.

       Through its abuse reporting process, Cloudflare receives court orders or administrative

orders making objective findings of copyright infringement; it also receives unverified

allegations from interested parties regarding copyright infringement. Because Cloudflare helps

move bits of data around the internet, but does not have tools to review, analyze, or evaluate

content, it is not in a position to determine if such infringement exists unless it were to adjudicate

the allegations made by interested parties that brought their complaint to Cloudflare’s abuse

rather than pursuing them in court or other administrative proceedings. In such cases, it has no

actual knowledge of specific infringements.

       Cloudflare’s services are of general use for anyone with a website. Cloudflare does not

induce or encourage infringement of anyone’s copyrights, especially by clear expression or other

affirmative steps to foster infringement, and Plaintiffs have not alleged that Cloudflare has done

so with respect to their copyrights. To facilitate abuse claims like those made by Plaintiffs,

Cloudflare has set up an automated system that responds to abuse complaints by forwarding the

complaint to the website owner and the website hosting provider; it also provides the

complaining party information identifying the hosting provider and contact information for the

hosting provider. The hosting provider is in a position to remove the content if appropriate, and

 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                3                        Case No.: 19-CV-01356-VC
            Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 4 of 12




the host generally has responds to allegations of copyright infringement under the Safe Harbor

provisions of the Digital Millennium Copyright Act section 512(c). Cloudflare will respond to a

subpoena for identifying information regarding the website owner pursuant to 17 USC 12(h), or

a request to clear content stored in its cache in response to a request consistent with 512(b).

Cloudflare also has a policy to disable access to its services or terminate a customer account in

appropriate circumstance where the user is determined to be a repeat infringer.

        Plaintiffs are the manufacturers of wedding dresses who are concerned about third-parties

who are allegedly selling copies of those dresses. Yet, they are not pursuing a claim for copying

their dresses (the law doesn’t protect those designs), nor have they actively pursued the operators

of websites that publish their pictures of their dresses (they didn’t even include them by

reference in the original complaint), nor have they actively pursued notice or claims against the

hosting providers that store the allegedly infringing content. Instead, they have focused on suing

Cloudflare as one of the links on the chain of Internet transmission, like a bandwidth Internet

Service provider, or a domain registrar, or a DNS service provider, or the electric utility that

powers the computers used to view the allegedly infringing photos. Even the notices Plaintiffs

submitted to Cloudflare were deficient because Plaintiffs treated Cloudflare as the website host

and didn’t undertake the minimal effort it would have taken to submit those notices properly and

in a legally sufficient manner, something that Cloudflare’s automated abuse process is set up to

support.

        The services offered by Cloudflare to the allegedly infringing parties are not essential to

the infringement, do not encourage or solicit the allegedly infringing behavior, and do not

materially contribute to infringement that would happen anyway. Cloudflare is unable to remove

the allegedly infringing material from the website host, and thereby, make it unavailable on the

Internet.

             c. Principal Factual Issues in Dispute

        Plaintiffs’ statement: The principal factual issues in dispute include: 1) whether

Cloudflare substantially assisted the direct infringement engaged in by its customers; 2) whether

 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                4                       Case No.: 19-CV-01356-VC
         Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 5 of 12




Cloudflare had actual knowledge of specific acts of infringement; 3) whether Cloudflare failed to

take simple measures which would have prevented further damage to plaintiffs’ copyrighted

images; and 4) whether and to what extent plaintiffs have been damaged.

       Cloudflare’s statement: The principal factual issues in dispute are these:

   1. Whether Cloudflare provides transitory network communications services to the accused

       customers in this case.

   2. Whether Cloudflare provides system caching online services to the accused customers in

       the case.

   3. Whether Cloudflare speeded delivery of website content for the customers the plaintiffs

       have accused in this case; by what amount of time, if any, Cloudflare speeded delivery;

       and whether that speed difference substantially assisted any alleged infringements by the

       accused website customers.

   4. Whether Cloudflare has significantly magnified otherwise immaterial infringements by

       its accused customers.

   5. Whether Cloudflare’s services had any material effect on alleged direct infringements by

       its accused customers.

   6. Whether Cloudflare had actual knowledge of specific infringements of the plaintiffs’

       works by its accused customers.

   7. What “simple measures,” if any, are available to Cloudflare to prevent further damage to

       the plaintiffs’ copyrights by Cloudflare’s accused customers.

   8. Whether Cloudflare failed to use any available simple measures to prevent further

       damage to the plaintiffs’ copyrights by Cloudflare’s accused customers.

   9. Whether Cloudflare is a system caching online service provider within the meaning of 17

       U.S.C. § 512(b).

   10. Whether the plaintiffs failed to send Cloudflare any compliant notifications of claimed

       infringement under 17 U.S.C. § 512(b).



 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                              5                      Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 6 of 12




   11. Whether the plaintiffs ever notified Cloudflare that its accused customers had removed

       material infringing upon the plaintiffs’ rights from their websites.

   12. Whether the plaintiffs ever notified Cloudflare that a court had ordered its accused

       customers to remove material infringing upon the plaintiffs’ rights from their websites.

   13. Whether Cloudflare satisfied the conditions of the optional safe harbors available to it

       under 17 U.S.C. § 512.

   14. Whether the plaintiffs have previously enforced their copyrights against any of the “John

       Doe” defendants in this case.

3. LEGAL ISSUES

       The contributory copyright infringement standard from the Ninth Circuit is articulated

in Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146 (9th Cir. 2007). The central legal issue is

whether Cloudflare (1) substantially assisted direct infringement with (2) actual knowledge of

specific acts of infringement and (3) failed to take simple measures to prevent further damage to

copyrighted works. Cloudflare believes that the Supreme Court established the legal standard for

contributory copyright infringement in Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,

545 U.S. 913 (2005), as the Ninth Circuit has articulated repeatedly in the context of online

services and conduct in Amazon.com, 508 F.3d at 1169–73, and in Cobbler Nevada, LLC v.

Gonzales, 901 F.3d 1142, 1147–49 (9th Cir. 2018). To be consistent with Grokster, the

Amazon.com standard that the plaintiffs rely on must apply in a way that evidences intentional

inducement of infringement of the plaintiffs’ copyrights by clear expression or other affirmative

steps to foster infringement. Plaintiffs disagree, and believe that this Court already considered

and rejected Cloudflare’s view on the standard under Ninth Circuit precedent in its Order

denying Cloudflare’s motion to dismiss (Dkt. No. 54).
        Apart from the substantive standard for copyright infringement, a legal issue is what
 optional safe harbors apply to Cloudflare under the Online Copyright Infringement Liability
 Limitation Act. Cloudflare asserts that it is entitled to, and qualifies for, the safe harbors under




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                6                        Case No.: 19-CV-01356-VC
            Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 7 of 12




 sections 512(a) and 512(b) of the Copyright Act. Plaintiffs dispute that Cloudflare is entitled
 to any of these safe harbor protections.
4. MOTIONS

       The parties have filed the following motions in this action:

       a.       While the case was in the Central District of California, Cloudflare filed two

motions. Cloudflare filed its motion to dismiss the complaint for failure to state a claim, (Dkt.

No. 23), which the court mooted following the plaintiffs’ amendment of the complaint. Dkt. No.

29. Cloudflare filed its motion to transfer, (Dkt. No. 24), which the court granted on March 12,

2019. Dkt. No. 33.
       b.       Before this Court, Cloudflare filed a motion to dismiss the amended complaint for

failure to state a claim. Dkt. No. 39. That motion was denied by an Order of the Court entered

on July 11, 2019. Dkt. No. 54.

5. AMENDMENT OF PLEADINGS

       The plaintiffs have already amended their complaint once in response to

Cloudflare’s motion to dismiss the original complaint. The plaintiffs may seek to amend their

First Amended Complaint to add an additional plaintiff, but any such amendment would be

premised on the same core facts and causes of action. Plaintiffs request leave through August

31, 2019 to file that amended pleading. Plaintiffs may also seek to further amend based on facts

learned through discovery. Cloudflare opposes any amendment by Plaintiffs. Cloudflare may

amend its answer without leave of court within 21 days of filing the answer.

6. EVIDENCE PRESERVATION

       The parties have reviewed the Guidelines Relating to the Discovery of Electronically

Stored Information (“ESI”), are aware of their document preservation obligations, and have

taken reasonable and proportionate steps to preserve evidence potentially relevant to the issues

reasonably evident in this action.




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                               7                       Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 8 of 12




7. DISCLOSURES

       Cloudflare complied with the initial disclosure requirements of Fed. R. Civ. P. 26 on

July 2, 2019, and Plaintiffs complied on July 24, 2019, as required in the Court’s scheduling

order. Dkt. No. 42.

       In its initial disclosures on July 2, 2019, Cloudflare has identified Justin Paine, Albert

Lee Guinn III, and Chris Merritt as individuals likely to have discoverable information. It will

identify: the pleadings; documents describing Cloudflare’s technology, network, system, and

services; Cloudflare’s terms of service and abuse policy; documents reflecting the function and

operation of Cloudflare’s abuse complaint process and policy; the plaintiffs’ allegations of

copyright infringement and communications about the same; documents reflecting the plaintiffs’

use of Cloudflare’s services; documents identifying the customers associated with, and location

of, the domains listed in the Amended Complaint; and documents relating to and supporting

Cloudflare’s affirmative defenses as relevant documents (including ESI) that Cloudflare will use

to support defenses.

       In its initial disclosures, Mon Cheri Bridals and Maggie Sottero Designs have identified

Stephen Lang, Jon Liney, Cynthia Horne, Armen Petrossian, Thomas Manning, Clyde Redford,

Hilary Taylor and Kylie Smith as individuals likely to have discoverable information. They will

identify Plaintiffs’ copyright registrations; documents reflecting ownership of copyrights;

documents reflecting direct infringement of those copyrights; documents reflecting the

investigation of Cloudflare’s infringement; and documents reflecting communications with, and

notices provided to, Cloudflare as relevant documents Plaintiffs may use to support their claims.

8. DISCOVERY

       The parties agree that the default discovery limitations are appropriate in this case.

           a. Plaintiffs’ Position

       Mon Cheri Bridals and Maggie Sottero Designs currently anticipate no limitations or

modifications to discovery rules and currently see no discovery disputes, except that plaintiffs



 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                               8                        Case No.: 19-CV-01356-VC
           Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 9 of 12




may seek leave of the Court pursuant to Fed.R.Civ.P. 30(a)(2)(A)(i) to exceed the 10-deposition

limit.

             b. Cloudflare’s Position

         Cloudflare anticipates no limitations or modifications to discovery rules and currently

sees no discovery disputes. It does not believe that any change in the presumptive limit on the

number of depositions is appropriate.

9. CLASS ACTIONS

         This is not a class action.

10. RELATED CASES

         There are no related cases in this matter.

11. RELIEF
             a. Plaintiff’s Position

         Mon Cheri Bridals and Maggie Sottero Designs seek actual damages, statutory damages,

permanent injunctive relief, attorneys’ fees and full costs under the Copyright Act.

             b. Cloudflare’s Position

         Cloudflare anticipates seeking attorney’s fees and full costs.

12. SETTLEMENT AND ADR

         The parties agree that an early neutral evaluation would be useful so long as the evaluator

has expertise in copyright infringement including claims for direct and secondary liability.

13. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

         The parties do not consent to a magistrate judge.

14. OTHER REFERENCES

         This case is not suitable for reference to binding arbitration, a special master, or the

Judicial Panel on Multidistrict Litigation.

15. NARROWING OF ISSUES

         The plaintiffs are not prepared to stipulate to any facts at this early stage of the lawsuit.



 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                  9                        Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 10 of 12




16. EXPEDITED TRIAL PROCEDURE
         No expedited trial is appropriate in this case.

17. SCHEDULING

         The parties propose the following schedule:

Event                               Deadline or Date

Initial ADR Session                 October 29, 2019

Designation of Experts and          April 1, 2020
Opening Reports

Rebuttal Expert Disclosure          May 1, 2020
and Reports

Further Case Management             May 20, 2020
Conference

Discovery Cutoff                    June 18, 2020

Dispositive Motions:                August 3, 2020
Plaintiffs’ opening brief

Dispositive Motions:                August 17, 2020
Cloudflare’s
opening/opposition brief

Dispositive Motions:                August 31, 2020
Plaintiffs’ opposition/reply
brief

Dispositive Motions:                September 9, 2020
Cloudflare’s reply brief

Hearing on Dispositive              September 24, 2020
Motions

Pretrial Conference                 January 4, 2021

Trial                               January 18, 2021

18. TRIAL

         Plaintiffs and Cloudflare request a jury trial. The parties anticipate the trial to require 70

hours.




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                                  10                       Case No.: 19-CV-01356-VC
         Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 11 of 12




19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

       Mon Cheri Bridals and Maggie Sottero Designs filed its Certification and Notice of

Interested Parties on November 7, 2018. Dkt. No. 2. They identified the American Bridal &

Prom Industry Association, Inc. as a trade industry association of which plaintiffs are members

and Stephen Lang as the CEO and majority owner of Mon Cheri Bridals LLC.

       Cloudflare filed its Certification and Notice of Interested Parties on December 26, 2018.

Dkt. 21. Cloudflare identified its insurance provider as Indian Harbor Insurance Company /

AXA XL.

20. PROFESSIONAL CONDUCT

       All attorneys of record have reviewed the Guidelines for Professional Conduct for the

Northern District of California.

21. OTHER

       The parties do not seek to raise other issues at this time.
  Dated: July 24, 2019                      /s/ Craig S. Hilliard
                                            Craig S. Hilliard (Admitted Pro Hac Vice)
                                            Counsel for Plaintiffs MON CHERI BRIDALS,
                                            LLC and MAGGIE SOTTERO DESIGNS, LLC



  Dated: July 24, 2019                      /s/ Andrew P. Bridges
                                            Andrew P. Bridges
                                            Counsel for Defendant CLOUDFLARE, INC.




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                               11                    Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 55 Filed 07/24/19 Page 12 of 12




                               CASE MANAGEMENT ORDER

       The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

approved as the Case Management Order for this case and all parties shall comply with its

provisions. [In addition, the Court makes the further orders stated below:]


IT IS SO ORDERED.
 Dated:
                                                  UNITED STATES DISTRICT JUDGE




 JOINT CASE MANAGEMENT
 CONFERENCE STATEMENT                              12                         Case No.: 19-CV-01356-VC
